In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Hepner, J.), dated June 24, 2011, as granted the mother’s petition for sole custody of the subject child with certain visitation to him.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In resolving custody and visitation disputes, the paramount concern is the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89 [1982]; Matter of Harry v Harry, 92 AD3d 883 [2012]; Matter of Awan v Awan, 63 AD3d 733 [2009]). The Family Court’s determination of custody and visitation disputes is largely dependent upon an assessment of the credibility of the parties, and those credibility determinations are generally accorded deference on appeal. The determination should not be disturbed unless it lacks a sound and substantial basis in the record (see Matter of Cordero v DeLeon, 92 AD3d 943 [2012]; Matter of Harry v Harry, 92 AD3d at 883-884; Matter of Awan v Awan, 63 AD3d 733 [2009]).
Contrary to the father’s contention, the Family Court properly considered the totality of the circumstances in determining that the best interests of the subject child would be served by awarding sole custody of the child to the mother (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Gonzalez v Gonzalez, 17 AD3d 635, 636 [2005]), with extensive visitation to the father pursuant to a schedule set forth by the court (see Matter of Bassuk v Bassuk, 93 AD3d 664 [2012]). The Family Court’s determination is supported by the record, including the testimony of the parties. Since the Family Court’s determination has a sound and substantial basis in the record, it will not be disturbed (see Matter of Cordero v DeLeon, 92 AD3d 943 [2012]; Matter of Harry v Harry, 92 AD3d at 883-884; Matter of Duran v Sutherland, 86 AD3d 539 [2011]; Matter of Awan v Awan, 63 AD3d 733 [2009]).
The father’s remaining contentions are without merit. Dillon, J.E, Florio, Lott and Sgroi, JJ., concur.